     E. BRENT BRYSON, LTD.
 1   E. BRENT BRYSON, ESQ.
 2   Nevada Bar No. 4933
     7730 West Sahara Ave., Suite 109
 3   Las Vegas, NV 89117
     (702) 364-1234 PHONE
 4
     (702) 364 -1442 FAX
 5   Attorney for Defendant

 6                               UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     The Prudential Insurance Company of America;
 9                                                           CASE NO.: 2:18-CV-00315-RFB-CWH
10                        Plaintiff
     vs.
11
     Jarom T. Boyes; Martha Ferguson; Geraldine Boyes;
12   the Estate of Elijah James Boyes; Caroline
13   Gudknecht; Reuel Gaspar; and S.M.B., a minor,

14                        Defendants.
15
16                                        AMENDED ORDER

17          Based upon the stipulation by the parties Case No.: 2:18-cv-00315-RFB-CWH the Court
18   hereby ORDERS the following:
19
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Default Judgment is
20
     entered against Defendant Geraldine Boyes;
21
            IT IS FURTHER ORDERED that Prudential is hereby discharged from any and all liability
22
     to Defendants Jarom T. Boyes, Martha Ferguson, Geraldine Boyes, The Estate of Elijah James Boyes,
23
24   Caroline Gudknect, Reuel Gaspar, and Shasara May Boyes (now a legal adult), formerly named as

25   S.M.B, a minor, (collectively, the “Adverse Claimants”) relating in any way to Melissa Boyes’

26   Servicemembers’ Group Life Insurance (“SGLI”) coverage under group life insurance policy number

27   G-32000 (the “Plan”), which was issued by Prudential, through the Office of Servicemembers’ Group

28
                                                    Page 1
 1   Life Insurance (“OSGLI”), to the United States Department of Veterans Affairs pursuant to the SGLI
 2   statute, 38 U.S.C. 1965 et seq., and/or Jarom Boyes’ Family SGLI (“FSGLI”) coverage under the
 3   Plan and/or the benefits due thereunder as a result of the death of Melissa Boyes (the “Death
 4   Benefits”), which funds have been placed on deposit with the registry of the Court, together with
 5   applicable interest (“Interpleader Funds”);
 6
            IT IS FURTHER ORDERED that the Adverse Claimants are hereby permanently enjoined
 7
     from making any further actual or implied claims, demands and causes of action, asserted or
 8
     unasserted, express or implied, foreseen or unforeseen, real or imaginary, suspected or
 9
     unsuspected, known or unknown, liquidated or unliquidated, of any kind or nature or description
10
     whatsoever, that the Adverse Claimants, jointly and severally, ever had, presently have, may have,
11
     or claim or assert to have, or hereinafter have, may have, or claim or assert to have, against
12
     Prudential with respect to the Death Benefits and/or the Plan and/or the Interpleader Funds.IT IS
13
     FURTHER ORDERED Prudential is hereby dismissed from the above-captioned action with
14
15   prejudice, and any and all claims against Prudential relating to the Death Benefits and/or the Plan

16   and/ or the Interpleader Funds are hereby dismissed with prejudice.

17          IT IS FURTHER ORDERED that the $100,000.00 insurance benefit from the Family

18   Servicemembers Group Life Insurance (the “FSGLI Death Benefit”) be received by

19   Defendant/claimant Jarom T. Boyes, together with any applicable interest.
20          IT IS FURTHER ORDERED that the $400,000.00 insurance benefit from the
21   Servicemembers Group Life Insurance (the “SGLI Death Benefit”) be received by
22   Defendant/claimant Jarom T. Boyes, together with any applicable interest.
23          IT IS FURTHER ORDERED that the Clerk shall distribute the $514,974.24 deposited with
24   this Court by Plaintiff The Prudential Insurance Company of America on March 13, 2019 (Document
25
     37), together with any interest accrued while on deposit, by check made payable to “Jarom T. Boyes
26
     and E. Brent Bryson, Ltd.,” and sent to “E. Brent Bryson, Ltd., 7730 West Sahara Ave., Suite 109,
27
     Las Vegas, NV 89117.”
28
                                                    Page 2
 1          IT IS FURTHER ORDERED that the funds received by counsel for Jarom Boyes shall be
 2   placed in the client-trust account of E. Brent Bryson, Ltd., who will thereafter issue a check payable
 3   to “Martha Ferguson and Richard S. Johnson, Ltd.” in the amount of $325,000.00, plus a pro-rata
 4   amount of applicable interest.
 5          IT IS FURTHER ORDERED that the payment of $325,000.00 together with a pro-rata
 6
     amount of applicable interest, is for the purpose of resolving the wrongful death action filed in the
 7
     Eighth Judicial District Court, Case No. A-15-716531-C.
 8
            IT IS FURTHER ORDERED that, upon the Clerk’s distribution as directed above, this
 9
     matter shall be dismissed in its entirety, each party to bear their own attorney’s fees and costs.
10
            DATED this 21st                     May
                                      day of ______________, 2019.This ORDER shall be deemed a final
11
     judgment in accordance with Fed. R. Civ. P. 54(b), there being no just reason for delay.
12
13
14                                                         _____________________________________
                                                           RICHARD F. BOULWARE, II
15                                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     Page 3
